Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 12 February 2021 canceling claims 2-20 and matter in Claim 1 drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. Amended claim 1 and new claims 21-23 are not readable on the elected invention because the claims are drawn to the Group 2 invention of original claims 16-20 which was withdrawn from consideration in the response to the requirement for restriction filed 28 September 2020. Please note that while Claim 1, originally drawn to elected Group 1, was not cancelled, Claim 1 was instead amended to correspond to the withdrawn Group 2 invention and is therefore not readable on the elected invention.

Please note that while the elected Group 1 invention is drawn to the indication of allocated resources for zero-power reference signals and interference measurement, the withdrawn Group 2 invention is drawn to the reception of a CSI-RS using 1-antenna port of the base station, wherein the number of resources per antenna port in a resource block is one. As amended claim 1 is now directed to the reception of a CSI-RS using a single antenna port and mapping the CSI-RS transmission using a single antenna port to a single resource element per resource block, corresponding to the features of withdrawn Group 2 claims, it is clear that amended claim 1 and new claims 21-23 do not share the corresponding technical feature of the Group 1 invention and therefore lack unity of invention with the Group 1 invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466